DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 



Status of the Objections and Rejections pending Since the Non-Final 
Office Action mailed on October 28, 2020

The objection to claims 1 and 12 are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten in light of Applicant’s latest Amendment.





Response to Arguments

Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive.  While the Examiner acknowledges that Brown as modified by LaLonde does not disclose 

    PNG
    media_image1.png
    240
    699
    media_image1.png
    Greyscale


and


    PNG
    media_image2.png
    465
    694
    media_image2.png
    Greyscale

as required in newly amended claim 1, these new limitations are nevertheless obvious over Brown as modified by LaLonde and further modified by newly cited Michael Blomquist US 2008/0172029 A1 (hereafter “Blomquist”), as discussed below.

  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-8, 10-13, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephen Brown US 6,168,563 B1 (hereafter “Brown”) in view of LaLonde et al. US 2009/0058635 A1 (hereafter “LaLonde”) and Blomquist.

Addressing claims 1 and 12, Brown discloses a blood glucose (analyte) monitoring system (see Figure 1 and col. 11:20-39) comprising: 
a first blood glucose monitoring device (see Figure 1, noting especially therein Blood Glucose Monitor 16) having: 
a glucose sensing subsystem configured to obtain a blood glucose measurement from a blood sample from a first user (this limitation is implied by col. 21:1-8.  Also see col. 1:57-64), and 
a transceiver subsystem (2024; Figure 12) configured to: 
receive data indicative of the blood glucose measurement from the glucose sensing subsystem (this limitation is implied by the following

    PNG
    media_image3.png
    503
    760
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    163
    376
    media_image4.png
    Greyscale

See col. 25:26-35.); 
transmit the data indicative of the blood glucose measurement over a wireless communications link (this limitation is implied by Figure 12 together with the following 

    PNG
    media_image5.png
    172
    379
    media_image5.png
    Greyscale

See col. 25:13-22.), and 
receive a message from a computer (this limitation is implied by Figure 12 and the following

    PNG
    media_image6.png
    66
    371
    media_image6.png
    Greyscale

See col. 25:9-12), and 
a display screen configured to present the message (this limitation is met by the following

    PNG
    media_image7.png
    167
    369
    media_image7.png
    Greyscale

See col. 25:58-67.); and the
computer (2018; note the following

    PNG
    media_image8.png
    189
    366
    media_image8.png
    Greyscale

See col. 25:4-6.) comprising: 
a memory (implied by the following

    PNG
    media_image9.png
    59
    369
    media_image9.png
    Greyscale

See col. 25:43-45.)
 comprising: 
a database storing a plurality of records, including a first record corresponding to the first blood glucose monitoring device and a second record corresponding to a second blood glucose monitoring device (this limitation is implied by the following 

    PNG
    media_image10.png
    244
    365
    media_image10.png
    Greyscale

See col. 25:43-57.), 

a plurality of personalized messages for the first user (see Figure 22A, noting especially 2212 and 2214; 

    PNG
    media_image11.png
    67
    373
    media_image11.png
    Greyscale

(col. 24:9-12);

    PNG
    media_image12.png
    117
    383
    media_image12.png
    Greyscale

(col. 25:43-49); Figure 30;

    PNG
    media_image13.png
    745
    384
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    198
    385
    media_image14.png
    Greyscale

(col. 33:34-46) ), and 
a plurality of blood glucose measurements obtained from the first user (

    PNG
    media_image15.png
    246
    384
    media_image15.png
    Greyscale

(col. 25:43-57);

    PNG
    media_image16.png
    180
    375
    media_image16.png
    Greyscale


Figure 22A (noting especially 2212 and 2214); Figure 22B (noting especially 2328, 2330, and 2332);

    PNG
    media_image17.png
    168
    368
    media_image17.png
    Greyscale

(col. 26:53-62);

    PNG
    media_image18.png
    180
    391
    media_image18.png
    Greyscale

(col. 27:24-34); and

    PNG
    media_image19.png
    181
    382
    media_image19.png
    Greyscale

(col. 29:12-23)



the second record storing: 
a plurality of personalized messages for the second user (see Figure 22A, noting especially 2212 and 2214; 

    PNG
    media_image11.png
    67
    373
    media_image11.png
    Greyscale

(col. 24:9-12);

    PNG
    media_image12.png
    117
    383
    media_image12.png
    Greyscale

(col. 25:43-49); Figure 30;

    PNG
    media_image13.png
    745
    384
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    198
    385
    media_image14.png
    Greyscale

(col. 33:34-46) ), and 
a plurality of blood glucose measurements obtained from the second user (

    PNG
    media_image15.png
    246
    384
    media_image15.png
    Greyscale

(col. 25:43-57);

    PNG
    media_image16.png
    180
    375
    media_image16.png
    Greyscale


Figure 22A (noting especially 2212 and 2214); Figure 22B (noting especially 2328, 2330, and 2332);

    PNG
    media_image17.png
    168
    368
    media_image17.png
    Greyscale

(col. 26:53-62);

    PNG
    media_image18.png
    180
    391
    media_image18.png
    Greyscale

(col. 27:24-34); and

    PNG
    media_image19.png
    181
    382
    media_image19.png
    Greyscale

(col. 29:12-23)



a processor (57l Figure 2) configured to: 
receive the transmitted data indicative of the blood glucose measurement (this limitation is implied by the following

    PNG
    media_image20.png
    164
    387
    media_image20.png
    Greyscale

     
    PNG
    media_image21.png
    38
    391
    media_image21.png
    Greyscale

	(see col. 15:58 – col. 16:02), and

    PNG
    media_image22.png
    315
    388
    media_image22.png
    Greyscale

(col. 9:12-19) ), 
provide, to a third user, access to the first and second records (


    PNG
    media_image20.png
    164
    387
    media_image20.png
    Greyscale

     
    PNG
    media_image21.png
    38
    391
    media_image21.png
    Greyscale

	(see col. 15:58 – col. 16:02), and

    PNG
    media_image22.png
    315
    388
    media_image22.png
    Greyscale

(col. 9:12-19) ), 
receive, from the third user, the plurality of personalized messages for the first user (this limitation is implied by the following, with the third user being a healthcare professional,

    PNG
    media_image20.png
    164
    387
    media_image20.png
    Greyscale

     
    PNG
    media_image21.png
    38
    391
    media_image21.png
    Greyscale

	(see col. 15:58 – col. 16:02), and

    PNG
    media_image22.png
    315
    388
    media_image22.png
    Greyscale

(col. 9:12-19)), - 28 – 
store the plurality of personalized messages for the first user in the first record in the database (this limitation is met by the following

    PNG
    media_image23.png
    355
    385
    media_image23.png
    Greyscale

See col. 17:3-15.), and 
receive, from the third user, a selection of the message from the plurality of personalized messages for the first user based on the data indicative of the blood glucose measurement (this limitation is implied by the following

    PNG
    media_image24.png
    71
    375
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    55
    390
    media_image25.png
    Greyscale

(see col. 17:64 – col. 18:03) and




    PNG
    media_image26.png
    640
    373
    media_image26.png
    Greyscale

(col. 17:03-42) ); and 
a communications interface configured to: 
transmit the message to the first blood glucose monitoring device (this limitation is implied by Figure 2 and Figure 12, noting especially therein Communication Network 2024).


	LaLonde discloses a wireless network for medical transport.  The network has wireless functionality through a radio transceiver chip.  See the title and paragraph [0409].  
	Thus, in light of LaLonde to have the transceiver subsystem of Brown, which is capable of wireless communication, be a radio transceiver subsystem would just be substitution of one known transceiver subsystem in the medical data transport art for another with predictable results.
	Brown also does not disclose “a plurality of , wherein each message in the plurality of messages has an associated blood glucose level threshold, . . . .”
	Blomquist discloses an insulin pump for regulating blood glucose.  This pump has an associated blood glucose level monitor that tracks the blood glucose level over the course of a day.  See the Abstract and Figure 9.  The blood glucose level monitor not only outputs the actual determined value of blood glucose in mg/dl, but also a message having an implicit associated blood glucose level threshold (high, moderate, low):

    PNG
    media_image27.png
    623
    858
    media_image27.png
    Greyscale
 	See also paragraph [0106]:

    PNG
    media_image28.png
    249
    389
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    262
    364
    media_image29.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plurality of messages for the first user in the blood glucose monitoring system of Brown as modified by LaLonde include messages wherein each message has an associated blood glucose level threshold as taught by Blomquist because this would be very convenient for the patient as otherwise the patient would have to consult a table or chart to determine whether the determined blood glucose level is acceptable or too low or too high.  Moreover, if the determined blood glucose level is unacceptable (too high or too low) the patient will know right 
As for “a plurality of wherein each message in the plurality of messages has an associated blood glucose level threshold, . . . .”, these messages are just a matter of duplicating for the second use (patient) what was just explained for the first user, namely notifying the user if any of the determined blood glucose level are unacceptable, rather than just presenting glucose level data points expressed in mg/dl over time.  
As for “a processor configured to: receive the transmitted data indicative of the blood glucose measurement, determine that the blood glucose level threshold for a first message in the plurality of messages for the first user has been met,  . . . “, clearly if the processor of the blood glucose monitoring system of Brown as modified by LaLonde is to present a message about a determined blood glucose level in mg/dl as to whether that level is high, moderate, or low as taught by Blomquist, the processor must make for some comparison the determined blood glucose level to one or more thresholds.  
As for the processor also configured to “provide, to a healthcare provider healthcare provider healthcare provider, a respective blood glucose level threshold associated with each of the plurality of messages for the first user; and a communications interface configured to: transmit the first message to the first blood glucose monitoring device…”, as explained by Brown there may be qualitative information about the user’s activities, such as use of medicine, food intake, exercise that affect any significance attached to determined blood glucose levels (for example, Brown col. 3:43-52 and col. 4:53-62).  Thus, depending on the individual patient and his recent activates, the boundary between the end of a range for moderate (acceptable) determined blood glucose levels and a range of levels that are too high or a range of levels that are too low would have to be determined by the healthcare provider specifically for each individual user of the blood glucose monitoring system.   

	
Addressing claims 2 and 13, for the additional limitations of these claims see claims 2 and 7 in Brown and note the following 

    PNG
    media_image30.png
    247
    384
    media_image30.png
    Greyscale

	(col. 17:28-42).



Addressing claims 3 and 16, as best understood by the Examiner in the a blood glucose monitoring system of Brown as modified by LaLonde and Blomquist the user interface is part of a hand-held unit (12; Brown Figure 3) that is separate from the first blood glucose monitoring device (16).  However, this is so that the user may use more than one type of glucose monitoring device if desired.  See Brown col. 27:7-10.  That is, whether to have the user interface be part of separate hand-held unit or part of the first blood glucose monitoring device is foremost a matter of cost and conveience.  So having the  user interface be part of the first blood glucose monitoring device is just integration of parts for a more compact system (note MPEP 2144.04.V.B).  As for having the user interface comprise buttons note the following in Brown
 
    PNG
    media_image31.png
    186
    388
    media_image31.png
    Greyscale

	(col. 9:41-52).
As for having the buttons be located along a side of the first blood monitoring device this is either rearrangement of parts with material effect or a design choice.  See MPEP 2144.04.VI.C and MPEP 2144.04.I).   



Addressing claims 4 and 17, for the additional limitations of these claims note the following in Brown 

    PNG
    media_image32.png
    161
    395
    media_image32.png
    Greyscale


Addressing claims 5 and 18, for the additional limitations of these claims again note the following in Brown 


    PNG
    media_image5.png
    172
    379
    media_image5.png
    Greyscale

See col. 25:13-22.


Addressing claim 6, the additional limitation of this claim is implied by Figure 12 in Brown. 


Addressing claim 7, the additional limitation of this claim is implied by the following in Brown 

    PNG
    media_image33.png
    207
    327
    media_image33.png
    Greyscale

	(col. 25:43-57).















    PNG
    media_image34.png
    358
    383
    media_image34.png
    Greyscale

(col. 21-33-54).

Addressing claim 10, for the additional limitation of this claim note the following in Brown 

    PNG
    media_image35.png
    184
    385
    media_image35.png
    Greyscale

See col. 18:36-46.


Figure 12 note the following 
 
    PNG
    media_image36.png
    218
    390
    media_image36.png
    Greyscale

See col. 25:12-25.

Claims 9, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of LaLonde and Blomquist as applied to claims 1-8, 10-13, and 16-18 above, and further in view of Tien-Tsui Hsu US 8,038,859 B2 (hereafter “Hsu”).

Addressing claims 9, 19, and 20, as a first matter it will be noted that although Brown as modified by LaLonde and Blomquist does not specifically disclose having the glucose sensing subsystem be configured to measure the blood glucose level via an electrochemical reaction, Brown as modified by LaLonde does disclose having the glucose sensing subsystem be configured to measure the blood glucose level via a reagent impregnated test strip.  See Brown col. 2:37-43.  
Hsu states, 

    PNG
    media_image37.png
    427
    410
    media_image37.png
    Greyscale

See col. 1:12-37.
Thus, to have the reagent impregnated test strip used by the glucose sensing subsystem of Brown as modified by LaLonde and Blomquist  measure the blood glucose level via an electrochemical reaction would just be substitution of one known glucose test strip (electrochemical) in the glucose test strip art for another (for example, optical test strip) with predictable results.


Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of LaLonde and Blomquist as applied to claims 1-8,  above, and further in view of Liamos et al. US 2009/03268279 A1 (hereafter “Liamos”).

Addressing claim 14, Brown as modified by LaLonde and Blomquist does not disclose having the processor be configured to “count a number of the plurality of measurements received and, when the number reaches a predetermined value, transmit to the first analyte monitoring device a message including information related to ordering replacement analyte measuring strips or other supplies for use with the first analyte monitoring device.”
Liamos discloses a method and system for monitoring consumable item usage and providing replenishment thereof.  The method involves implicating counting count a number of the plurality of measurements received and, when the number reaches a predetermined value, transmit to the first analyte monitoring device a message including information related to ordering replacement analyte measuring strips or other supplies for use with the first analyte monitoring device.  See the title, Figure 2 (noting therein especially steps 240, 250, and 260), Figure 3 (noting especially steps 330 and 350), and Figure 4 (noting especially steps 420 and 440). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the processor of Brown as modified by LaLonde and Blomquist be configured to count a number of the plurality of measurements received and, when the number reaches a predetermined value, transmit to the first analyte monitoring device a message including information related to 

    PNG
    media_image38.png
    696
    393
    media_image38.png
    Greyscale


240, 250, and 260), Figure 3 (noting especially step 350), and paragraphs [0005] and [0006]. 


Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	April 13, 2021